Citation Nr: 0734708	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  98-19 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for ulcers claimed as 
residuals of a miscarriage.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran served on active duty from April 1980 to March 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in New York, New York 
(RO).

This case was remanded in January 2005.  The veteran had 
perfected timely appeals to the issues of entitlement to 
service connection for residual scarring of the left arm as 
well as a psychiatric disorder to include sleep difficulty as 
residuals of a miscarriage.  Service connection was granted 
for these disabilities in April 2007.   


FINDINGS OF FACT

The veteran does not have a current diagnosis of ulcers.  


CONCLUSION OF LAW

Ulcers were not incurred in or aggravated by military 
service.  38 U.S.C.A.  §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice requirements have been satisfied by virtue of letters 
sent to the veteran in July 2002, February 2004, February 
2005, August 2005, and May 2006.  Furthermore, while this 
case was undergoing development, the case of Dingess/Hartman 
was decided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The veteran was notified of this decision in a 
supplemental statement of the case (SSOC) issued in April 
2007.    

Although the notices were not sent until after the initial 
rating denying the claim, the Board finds that any defect 
with respect to the timing of the required notice was 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006). 

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.  The veteran has been provided VA examinations.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Service connection for ulcers

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131.  

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately displayed, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

To establish service connection for the claimed disorder, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

The veteran claims to have a ulcer due to a miscarriage.  A 
grant of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  The record does not support a 
conclusion that the veteran has ulcers, that is, an 
impairment in earning capacity as the result of the claimed 
disease or injury as set forth in 38 C.F.R. § 4.1.  Without 
proof of current disability, service connection cannot be 
granted.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995); Chelte v. Brown, 
10 Vet. App. 268, 271 (1997).  

In this regard, the veteran has neither provided nor 
identified medical evidence to show current diagnosis of the 
claimed disorder.  The service medical records do not show 
any complaints, findings or diagnoses regarding an ulcer.  
And while there are some post-service medical records that 
refer to a "history of gastric ulcers," the current medical 
evidence fails to show that ulcers were actually diagnosed.  
In this regard the Board notes that a bare transcription of 
lay history is not transformed into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995). In any case, a September 2006 VA examination report 
notes that an upper gastrointestinal series did not reveal a 
peptic ulcer.  Further, a VA examination was conducted in 
July 1997, which included an upper gastrointestinal series.  
The examination failed to find any evidence of an ulcer.  

The only evidence of record that suggests the existence of 
the existence of an ulcer is the veteran's statements.  
However, her lay assertions are of little probative value and 
do not serve to establish service connection.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  As the weight of the 
medical evidence shows that the veteran does not have a 
current ulcer disability, service connection therefor cannot 
be granted as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for ulcers. As such, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for ulcers, claimed as residuals of a 
miscarriage, is denied.



____________________________________________
JONATHAN B. KAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


